 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDin return for overtime worked.He did not question the charge of change in hisand Smith's attitude and work habits.But he testified that the Company had in facthabitually paid for overtime in the past,this presumably to show that the ex-planation was concocted and the failure to pay for the 4 days in October was dis-criminatory.Confronted with payroll records which showed no overtime pay atany time except for 2 weeks,Anderson now testified that overtime payments weremade in cash,in addition to the regular check which he normally received.We neednot concern ourselves with probabilities,business practice, or tax reasons forpaying employees in so informal and indefinite a manner.Anderson's testimonycan at best be described as uncertain.Apparently without accounting,the Companybought his supper but allegedly deducted for it;he could not say how many hoursof overtime he worked or was paid for, or how much he received.It should be noted that the Company did pay for overtime worked during theweeks ending August 19(thiswas apparently before the Union's organizing drivewas begun)and September 9, 1960.While these two exceptions were not explained,the payments were listed on the payroll records and were not incash.ThePlatovsky brothers(the father was in a hospital at the time of the hearing) im-pressed me as frank and ingenuous,and I credit their explanationfor the withhold-ing of holiday pay, and Leo Platovsky's testimony that overtime was never paid forin cash.While this in itself is not determinative,it is relevant to note that,after theCompany learned on September 9 of Anderson's nand Smith's union membership, itpaid them for the September 22 and 23 holidays.This is consistent with its ex-planation of refusal to pay only because they refused to continue to work overtime.In short,the terms and conditions of employment were not discriminatorily changedby the Company;rather, the employees first departed from the established practice,and the Company's action was retaliatory (for the employees'acts on the job, nottheir union activities),understandable,and lawful.Thisproceedingmay have been prompted by failure to date to arrive at acollective-bargaining agreement;but the evidence adduced does not warrent findingsof the violations alleged.Nor can counsel,however competent,provide proof ofviolation or sufficient basis for inference where the facts indicate the contrary.What-ever their legitimate concern, I find that the Company's representatives are guilelessand sincere,and that any preference that their employees not be organized was notexpressed in violative acts.Upon the basis of the above findings of fact,and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW4.The Company is engaged in commerce within the meaning of the Act.2.District 65, Retail,Wholesale and Department Store Union, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.3.The Company has not engaged in unfair labor practices within the mean-ing of Section 8 (a) (1) of the Act.[Recommendations omitted from publication. ]Billings Local No. 1172 of United Brotherhood of Carpentersand Joiners of America,and Montana State Council of theUnited Brotherhood of Carpenters and Joiners of Americaand United Brotherhood of Carpenters and Joiners of AmericaandAnthony OcepekandThe Refinery Engineering Company,Billings Contractors Council,Inc., and Montana ContractorsAssociation,Inc., Parties to the Contracts.Cases Nos. 19-CB-518 and 19-CB-530. September 26,1961SUPPLEMENTAL DECISION AND ORDEROn February 16, 1961, the Board entered its Decision and Orderin this proceeding' in which it found that the Respondents had vio-3130 NLRB 307.133NLRB No. 44. BILLINGS LOCAL 1172, BROTHERHOOD OF CARPENTERS359lated Section 8(b) (2) and (1) (A) of the Act in that RespondentBrotherhood had maintained its closed-shop contract with the Com-pany during the period in question, and Respondent Council andRespondent Local had maintained a hiring hall agreement with theMontana Contractors Association during the period in question whichcontained none of the hiring hall safeguard provisions set out by theBoard inMountain Pacific Chapter of the Associated General Con-tractors, Inc., et al., 119NLRB 883.Since issuance of the Board's Decision and Order in this proceed-ing, the Supreme Court of the United States has, inLocal 357, In-ternational Brotherhood of Teamsters, etc. v. N.L.R.B.,2denied en-forcement of a Board order involving application of the so-calledMountain Pacificstandards.We have carefully reexamined and reconsidered the entire recordin this case in the light of the Supreme Court's decision, and, in viewof the paucity of testimony concerning operation of the hiring hallin question, hereby vacate that portion of our Decision and Orderhaving to do with the hiring hall arrangements in effect between theMontana Contractors Association and Respondent State Council andits constituent locals, including Respondent Local 1172.We reaffirmthat portion of our Decision and Order having to do with the illegalclosed-shop contract existing between the Company and the Respond-ent Brotherhood during the 6-month period prior to the filing ofcharges herein until terminated on August 20, 1958, and the remedyalready ordered in that connection.3ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, United Brother-hood of Carpenters and Joiners of America, its officers, agents, repre-sentatives, successors, and assigns, shall :A. Cease and desist from :(1)Executing, performing, maintaining, or otherwise giving effectto provisions of any agreement or understanding with The Refinery2 365 U.S. 667.8Member Brown would dismiss the entire case for the following reasons: The SupremeCourt's aforementioned decision has removed the principal theory upon which this casewas tried,and the only remaining aspect of the original case concerns the alleged in-validity of a contract which was superseded in or before August 1958 during the"moratorium"mentioned by theTrialExaminer.There is no showing of individual dis-crimination during the operative period of the contract,nor is there any claim of dis-crimination since the contract was superseded.Upon consideration of these circumstances,and wholly apart from reservations that the disputed contract is unlawful(see MemberMurdock'sdissenting opinion inMarley Company,117 NLRB 107,119-122),MemberBrown considers further proceedings unwarranted. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDEngineering Company, or with any other employer whose operationsaffect commerce within the meaning of the Act, which conditions thehire of employees or the retention of their employment upon member-ship in the Respondent Union except to the extent that membershiptherein as the condition of continuing in employment may be requiredon or after 30 days by an agreement permitted by the proviso to Sec-tion 8(a) (3) of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.(2) In any like or related manner, restraining or coercing em-ployees in the exercise of their rights guaranteed by Section 7 of theAct, except as authorized by Section 8(a) (3) of the Act, as amended.B. Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(1)Post at its offices and publish in its official publications ofgeneral circulation among members, copies of the notice hereto at-tached marked "Appendix." 4 Copies of said notice, to be furnishedby the Regional Director for the Nineteenth Region, shall, afterbeing duly signed by representatives of Respondent Brotherhood, beposted by it immediately upon receipt thereof, and be maintained byit for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are customarily dis-played in its offices.Reasonable steps shall be taken by the Respond-ent to insure that said notice is not altered, defaced, or covered byother material.Also the said notice, after having been duly signedas directed above, shall be published by the Respondent in the nextsucceeding issue of publications normally issued by it and distributedgenerally among its membership.(2)Additional copies of the said notice herein marked "Appendix,"to be furnished by the Regional Director for the Nineteenth Region,shall be signed by a representative of the Respondent Brotherhoodand forthwith returned to the said Regional Director.These noticesshall be posted-Refinery willing-in places where notices to em-ployees of Refinery, covered by Respondent's contract found herein tohave exceeded lawful union-security provisions, are customarilyposted.(3)Notify the Regional Director for the Nineteenth Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken in compliance.The complaint herein is hereby dismissed insofar as it alleges theexistence of an unlawful hiring hall arrangement and practice withinthe 6-month period prior to filing of charges herein until terminated4In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order " BILLINGS LOCAL 1172, BROTHERHOOD OF CARPENTERS361on April 30, 1958, between Respondent State Council and its con-stituent local unions in Montana, including Respondent Local 1172,and the Montana Contractors Association.CHAIRMAN McCuLLOCH and MEMBER LEEDOM took no part in theconsideration of the above Supplemental Decision and Order.APPENDIXTo ALL MEMBERS OF UNITED BROTHERHOOD OF CARPENTERS ANDJOINERS OF AMERICAPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our members that :WE WILL NOT enter into, maintain, or enforce any contract,agreement, understanding, or practice with The Refinery En-gineering Company, or any other employer over whom the Boardwill assert jurisdiction, which unlawfully conditions the hire ofapplicants for employment or retention of employees in employ-ment by such employer upon clearance or approval by us, exceptto the extent that membership as the condition of continuing inemployment may be required on or after 30 days by an agreementpermitted by the proviso to Section 8 (a) (3) of the Act, as modi-fied by the Labor-Management Reporting and Disclosure Actof 1959.WE WILL NOT in any like or related manner restrain or coerceemployees of The Refinery Engineering Company, or any otheremployer, in the exercise of rights guaranteed in Section 7 of theAct, except as authorized by Section8(a) (3) ofthe Act, asamended.Signed copies of this notice have been mailed to the NationalLabor Relations Board's Regional Director for the Nineteenth Regionfor posting by The RefineryEngineeringCompany, the said employerwilling, in all locations where notices to their employees are custom-arily posted.UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.